Citation Nr: 0027594	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and W.D. Willet, Jr.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from October 1952 to 
August 1954, including one year and three months in Korea 
during the Korean Conflict, and has a Combat Infantry Badge 
(CIB).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a VA RO rating decision dated in 
February 1996, which, among other actions not presently on 
appeal, denied a claim characterized as entitlement to 
service connection for bilateral glaucoma.  In October 1997, 
the Board remanded the appeal for additional development, to 
include consideration as to whether new and material evidence 
had been submitted to reopen a claim of service connection 
for bilateral glaucoma.  

A May 1998 RO rating decision granted special monthly pension 
on account of the veteran's need of regular aid and 
attendance.  

In May 1998, a Board decision found that new and material 
evidence had not been received to reopen the claim for 
service connection for glaucoma.  The veteran appealed the 
matter to the United States Court of Appeals for Veterans 
Claims (the Court), and by Order of November 1998, on Motion 
for Remand filed on behalf of the Secretary of VA, the May 
1998 Board decision was vacated and remanded, for 
consideration of the intervening United States Court of 
Appeals for the Federal Circuit decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In April 1999, the Board 
remanded the claim on appeal to the RO for development 
consistent with the Court's request.

The requested development was satisfactorily completed, and 
in February 2000, the RO found that no new and material 
evidence had been submitted to reopen the claim.  




FINDINGS OF FACT

1.  November 1977 and December 1988 RO rating decisions 
denied service connection for bilateral glaucoma; the veteran 
was issued notice as to each, and he did not file an appeal.  

2.  Evidence received since the December 1988 RO decision is 
probative of the issue at hand as to whether the current 
condition is related to military service, and serves to 
reopen the veteran's claim for service connection for 
bilateral glaucoma.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
December 1988 RO decision to deny, which meets the 
requirements to reopen the claim for service connection for 
bilateral glaucoma.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1999).  

2.  The claim for service connection for bilateral glaucoma 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background.

The veteran's claim for service connection was denied by the 
RO in November 1977.  The veteran was notified of this 
decision that same month.  He did not appeal it, and, 
therefore, that decision is final.  38 U.S.C.A. § 7105 (West 
1991).  

Evidence considered by the RO in 1977 included the veteran's 
service medical records which show that at the time of 
enlistment in January 1952 he was noted to have defective 
vision.  Visual acuity in the right eye was 20/50, 
correctable to 20/30 and in the left eye visual acuity was 
20/30, correctable to 20/20.  Service medical records show 
the veteran was treated with refraction and issued glasses.  
Upon separation in August 1954, the veteran's visual acuity 
was correctable to 20/20 bilaterally.  Significantly, there 
were no complaints, findings, diagnosis, or history of any 
treatment for glaucoma.  The veteran's discharge was 
effective in August 1954.  

In May 1957, the veteran filed a claim for "weakening of the 
eyes [w]hile in service..."  He identified inservice treatment 
in December 1952, summer 1953 and winter 1953-54 for eyeglass 
fittings.  He also identified private treatment for his 
"eyes" from Dr. Woodbury in August 1954, and Dr. Downum in 
1955 and 1956.  By two separate requests dated in May 1957, 
the RO requested records from Drs. Woodbury and Downum.  No 
reply from Dr. Woodbury is of record.  While the RO's request 
for records from Dr. Downum was returned by the post office 
as addressee "unknown," an April 1957 examination report is 
of record.  

An April 30, 1957 post-service eye examination report of Dr. 
Downum shows eye examination and treatment for refraction, 
with lens prescription.  Headache symptoms were noted.  
Findings were limited to eyeglass lens prescriptions, and no 
diagnosis was given.

A VA outpatient treatment record dated in August 1977 shows 
diagnosis and treatment for glaucoma.  This handwritten 
record, dated August 25, 1977, indicates a 10 year history of 
glaucoma.  

In November 1977 entitlement to service connection for 
bilateral glaucoma was denied on the basis that there was no 
relationship (nexus) established between the glaucoma 
diagnosed in approximately 1967, and the refractive error 
shown while on active military duty.  The veteran did not 
appeal this decision.  

In September 1988, the veteran attempted to reopen his claim 
for service connection for glaucoma, and he claimed service 
connection for cataracts.  His VA Application for 
Compensation or Pension indicates that both of these eye 
disorders were first diagnosed in 1986, that he was totally 
blind in the right eye in 1974, and that he started seeing 
rainbows around lights while in the service in 1954.  

A letter dated in December 1988 from P.A.L. Black, M.D. shows 
the veteran was first treated in August 1988 and gave a 
twenty-year history of glaucoma.  Upon examination his visual 
acuity was 20/blind in the right eye and 20/light perception 
in the left eye; with correction his visual acuity was 
20/blind on the right and 20/200 on the left. Intraocular 
tension was 59 for the right eye and 20 on the left.  The 
diagnoses were glaucoma and incipient lens changes-cataract, 
bilateral.  The veteran's prognosis was described as poor and 
the examiner recommended a cataract evaluation concerning the 
removal of the cataract on the left eye.  

In a December 1988 rating decision, with the above detailed 
evidence of record, the RO continued the denial of service 
connection for bilateral glaucoma.  It was found that the 
current medical evidence was cumulative and provided no basis 
to change the earlier decision which concluded that glaucoma 
was not shown until many years following service discharge, 
without any nexus.  The veteran was notified of the denial by 
letter dated in January 1989, and he did not file an appeal.  

Additional evidence submitted in support of the veteran's 
instant application to reopen includes lay statements dated 
in December 1995 from the veteran's friends relating their 
observations of his eye problems and treatment during active 
duty.  

Private medical records from Dr. Black, dated from August 
1988 to December 1995, and May 1997, show current treatment 
for various eye disabilities.  An August 3, 1988 out-patient 
treatment note indicates a 20-year history of glaucoma.  
[More recently dated statements and records from Dr. Black 
are detailed below, in chronological order.]  

At a RO hearing held in June 1996 the veteran testified that 
in service he began having pain in his right temple and 
started seeing rainbows and initially thought it was because 
of the weapons he was firing. He testified that he was seen 
in sick call and later by an eye specialist and fitted with a 
pair of "dime-store" eyeglasses. The veteran testified that 
while in service he mostly had problems with the right eye 
and that shortly after service glaucoma was diagnosed.  

Additional lay statements were received in July 1996 from the 
veteran and his friends relating their observations of the 
veteran's eye problems prior to and during active duty.  

A Board videoconference hearing was conducted in August 1997.  
The veteran testified that he did not receive an eye 
examination at service separation.  He testified that he was 
examined by a corpsman, not a medical doctor, and given 
glasses that did not help.  He testified that a private 
physician diagnosed his symptoms as glaucoma in 1957.  
However, he had not discussed with this doctor whether his 
glaucoma could have started during service.  He also 
testified that doctors have told him that his glaucoma had 
been going on for a "long time" but that none of them 
specifically related it to military service.  The veteran 
testified that the symptoms diagnosed as glaucoma in 1957 
were the same symptoms he had in service.  The veteran sought 
treatment after service from a VA facility in 1957 or 1958 
and was given eye drops.  A friend ([redacted])gave 
additional supportive testimony on the veteran's behalf.  Mr. 
[redacted] testified that he first met the veteran in basic 
training in 1952, that there was no problem with the 
veteran's eyes at that time, that in 1953 the veteran began 
to complain of severe headaches, that he was later examined 
at the Aid Station, and subsequently fitted for eyeglasses.  

As noted in the Introduction section of the instant Board 
decision, an October 1997 Board decision, which found that 
the above evidence of record failed to reopen the veteran's 
claim of service connection for bilateral glaucoma, was 
vacated by the Court in November 1998.  For reasons and bases 
detailed below in the Analysis section of the instant Board 
decision, evidence received since October 1988-particularly 
that evidence received since October 1997, serves to reopen 
the veteran's claim of service connection for bilateral 
glaucoma.  

Private treatment records from Dorothy Dix Hospital, dated 
from August 1978, show treatment for various disorders, 
including bilateral narrow angle glaucoma, with notation of a 
blind right eye secondary to the glaucoma, and a left eye 
peripheral iridotomy in August 1978 for the narrow angle 
glaucoma in that eye.  

Treatment records from the VA's Fayetteville, facility, dated 
from August 1980 to August 1997, were obtained in 1999, which 
show ongoing treatment for various disorders, including 
bilateral glaucoma.  

Duplicate lay statements were also received at the RO, as 
well as a duplicate copy of the back side of the veteran's 
May 1957 original claim for service connection for 
"weakening of the eyes."  

Additional statements were received from Dr. Black, including 
some duplicate copies of his treatment records dated from 
August 1988, as detailed above.  In a June 1998 statement, 
Dr. Black notes that the veteran was first diagnosed with 
glaucoma by Dr. Downum in 1957.  In his August 1998 and 
August 1999 statements, Dr. Black indicates that the veteran 
was first treated by him for bilateral glaucoma on August 3, 
1988, and that according to the veteran's history, his 
symptoms began in 1953 with headaches over the right temple 
and with rainbows appearing around lights, with dim vision 
during such symptoms.  Dr. Black also expressed his medical 
opinion that these reported in-service symptoms were early 
symptoms of later-diagnosed glaucoma.  


II.  Analysis

It is initially noted that the RO has made every reasonable 
attempt to obtain copies of any additional, available VA 
treatment records from the VA facilities located in Richmond, 
Virginia, and Durham, and Fayetteville, North Carolina, for 
all dates specified by the veteran.  Specifically, in August 
1999, in response to a request for records, the RO was 
informed that neither the veteran's name nor his Social 
Security number was in the VA's computer system for the 
Richmond, Virginia, facility.  It is noted that the evidence 
of record, as detailed above in chronological order, includes 
treatment record from the Richmond, Virginia, VA facility, 
dated no earlier than August 1977.  In August 1999, in 
response to another request, the RO was advised that any 
records of prior treatment of the veteran at the VA's Durham, 
North Carolina, facility, had been forwarded to the VA 
facility in Fayetteville, North Carolina.  Copies of these 
Fayetteville facility records were obtained, as detailed 
above, but they date no earlier than August 1980.  In August 
1999, the RO was advised that no additional records of 
treatment for the veteran were located at the VA's 
Fayetteville facility, including any records in the VA's 
"holding area."  

Contrary to the statements of the veteran, the evidence of 
record includes at least one treatment record of Dr. Downum, 
dated April 30, 1957, and the RO, many years ago, made an 
effort to obtain copies of his treatment records, as detailed 
above.  Accordingly, no further duty to assist is indicated, 
consistent with 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992); Hyson v. 
Brown, 5 Vet. App. 262 (1993).  


(A)  New and Material Evidence

The November 1977 and December 1988 RO rating decisions which 
denied service connection for bilateral glaucoma are final 
based upon the evidence then of record.  The December 1988 
denial is final and is not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 1991).  

To reopen this claim-and warrant a de novo review of the 
record-there must be "new and material" evidence pertaining 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999).  In making this determination, the provisions of 
section 5108 require consideration of all of the evidence 
submitted or otherwise obtained since the December 1988 last 
final decision.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).  

It must be additionally noted that the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in the 
context of all of the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions: (1) Is 
the evidence at issue "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).

The November 1977 and December 1988 RO denials of service 
connection for bilateral glaucoma were based upon a lack of 
any competent medical evidence linking glaucoma, first 
demonstrated many years after the veteran's separation from 
service, with his prior military service.  Much of the 
evidence submitted since December 1988 is duplicative, 
including duplicate copies of a 1957 claim and private and VA 
treatment records, and his various statements and sworn 
testimony which are essentially duplicative of evidence 
already of record and of his earlier statements in support of 
his previously denied claim.  Duplicate records never 
represent new and material evidence.  Morton v. Principi, 3 
Vet. App. 508 (1992).  

However, the August 1998 and August 1999 medical opinion 
statements of Dr. Black are both new and material, in that -- 
for the first time ever - competent, medical evidence 
suggests a nexus between the veteran's post-service bilateral 
glaucoma and his prior military service years earlier.  Dr. 
Black gives the medical opinion that the veteran's reported 
symptoms of right temple headaches, rainbows around lights, 
and associated dim vision, were early symptoms of his current 
bilateral glaucoma.  Accordingly, the claim of service 
connection is reopened.  

In finding so, the Board notes that the veteran's military 
discharge document shows he had foreign active duty in Korea 
during the Korean Conflict, where he earned a CIB - a 
decoration fully accepted at the VA as proof of military 
combat with the enemy.  With this fact in mind, it is 
recognized that VA regulations do not provide that service 
connection can only be shown through medical records; rather, 
proof through lay evidence is allowed.  38 U.S.C.A § 1154; 
See Smith v. Derwinski, 2 Vet. App. 147, 148 (1992), citing 
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  This is 
especially true where the veteran, as in the instant matter, 
is shown to have engaged in combat with the enemy in active 
service during a period of war.  38 U.S.C.A § 1154(b) (West 
1991); See Sheets v. Derwinski, 2 Vet. App. 512 (1992).  

Accordingly, although not medically trained, the veteran 
certainly must be considered competent to say when he first 
experienced right temple headaches, rainbows around lights, 
and associated dim vision.  38 U.S.C.A § 1154(b); Sheets, Id.  
Therefore, the Board finds his statements to be credible 
regarding the onset and continuation of these symptoms.  
Moreover, his statements are supported, not only by Dr. 
Downum's April 1957 eye examination report showing a history 
of "headaches," but Dr. Black's August 1998 and August 1999 
medical opinion statements, which demonstrate, for the first 
time, a medical opinion that these reported symptoms were 
early signs of bilateral glaucoma.  

The basis for the denial of service connection in December 
1988 was that there was no relationship between the veteran's 
current bilateral glaucoma and the visual problems shown in 
service.  Dr. Black's August 1998 and August 1999 medical 
opinion statements provide the needed nexus. 

It is noted that the RO, in the March 2000 supplemental 
statement of the case (SSOC), refused to reopen the instant 
claim on appeal.  This action was based primarily on the 
finding that Dr. Black's August 1998 and August 1999 medical 
opinions were less credible since each presumes the accuracy 
of the veteran's reported medical history.  However, Dr. 
Black's 1998 and 1999 medical statements are not mere 
unenhanced conclusions - that is, bare transcriptions of a 
lay history provided by the veteran without any additional 
medical comment.  See LaShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence". . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).  To the contrary, the August 1998 and August 
1999 medical statements are much more than a recitation of 
the veteran's medical history, because Dr. Black not only 
relates the veteran's reported symptoms to his prior service, 
but he relates at least one documented symptom - headaches, 
to his prior service.  The salient point is that these 
headaches are documented by the April 1957 eye examination 
report of Dr. Downum.  

As such, Dr. Black's 1998 and 1999 medical statements go 
further than what the veteran had previously reported in 
support of his former denied claims: Dr. Black gives at least 
a plausible medical basis for associating the veteran's post-
service glaucoma to his prior military service -- headaches, 
documented and shown within one year of the veteran's 
separation from service, and reported visual disturbance and 
associated "dim vision," are thought to be early symptoms 
of bilateral glaucoma.  

The Court rule of LaShore clearly does not apply here, given 
these facts.  Rather, Dr. Black's June 1998 statement 
includes knowledge of treatment in 1957 by Dr. Downum, and 
such treatment is documented on file.  As such, that is at 
least some indication, albeit indirect, that Dr. Black may 
have reviewed the veteran's documented medical history prior 
to writing his 1998 and 1999 opinion statements.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993). 

This combat veteran is entitlement to the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992), for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  
While the weight of Dr. Black's medical opinion may be 
questioned, this is for consideration of the claim on the 
merits, and not for consideration in determining whether to 
reopen the claim.  Id. 

As evidence presently of record contains a current diagnosis 
of bilateral glaucoma and a possible relationship to his 
prior military service-a nexus which was not established 
when the RO denied his claims in November 1977 and December 
1988, new and material evidence sufficient to reopen his 
claim has been presented.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The 
claim of service connection for bilateral glaucoma is 
reopened.  

The Board proceeds to consider the issue of whether the 
reopened claim is well grounded.  See Elkins v. West; 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  


(B)  Well Grounded Claims 

A preliminary determination which must be made upon reopening 
a claim is whether it is "well grounded," meaning at least 
"plausible...or capable of substantiation."  See Elkins v. 
West; 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc), citing 38 U.S.C.A. § 
5107(a).  In this case, the evidence cited for reopening the 
claim for service connection for bilateral glaucoma is 
sufficient to well ground it - as a medical opinion gives 
nexus to a current diagnosis of the claimed disorder to prior 
military service.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  Also, evidentiary assertions by 
the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Applying these standards to the current claim seeking service 
connection, the Board finds that the veteran has presented a 
claim which is, at least, plausible, for the same reasons 
which mandated that the claim be reopened.  


ORDER

The petition to reopen a claim of service connection for 
bilateral glaucoma is granted, but to this extent only.  

The veteran has additionally submitted a well-grounded claim 
of service connection for bilateral glaucoma; his appeal 
concerning this claim is granted to this extent, subject to 
the further development and consideration directed below.  




REMAND

In the case of Curry v. Brown, 7 Vet. App. 59 (1994), the 
Court held that when the Board concludes that new and 
material evidence has been submitted and a claim for service 
connection is reopened, before the Board adjudicates the case 
de novo without first remanding the matter to the RO, the 
Board must ask the veteran if he objects to the Board's 
adjudication and, if so, to specify how the Board's 
adjudication will be prejudicial to his interest.  In the 
present case, however, the Board found that the reopened 
claim was also well grounded.  Thus, such favorable action 
present no prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In the instant case, a determination of the claim on the 
merits is not appropriate at this time, and a remand is 
necessitated, because the August 1998 and August 1999 medical 
statements of Dr. Black present medical issues and questions 
which require further review of the veteran's documented 50-
year medical history, and an examination of the veteran.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Smith v. Brown, 
5 Vet.  App. 335 (1993).  

Additionally, in November 1999 the veteran disclosed that he 
is in receipt of compensation from the Department of Health 
and Human Services, Social Security Administration (SSA), 
since 1987 for disability.  While an October 1988 SSA 
disability letter is of record, the Court has held that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) includes, in cases 
such as the veteran's, obtaining not only a copy of the SSA 
determination of disability, but copies of the medical 
records upon which such decisions were based.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  The Board is, 
accordingly, of the opinion that the RO should endeavor to 
obtain copies of any SSA disability determination, as well as 
the medical records used by the SSA in the evaluation of any 
claim by the veteran.  

Upon completion of the above, the RO should review the claim 
on appeal with consideration that the veteran had combat in 
Korea during the Korean Conflict, and 


that he has earned a Combat Infantry Badge (CIB).  
Accordingly, upon review of the veteran's newly reopened 
claim of service connection for bilateral glaucoma, the RO 
must apply 38 U.S.C. § 1154(b) (1999).  In Caluza v. Brown, 
7 Vet. App. 498, 507 (1995), the Court determined that 
section 1154(b) could be used to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, but not to 
link the service problem etiologically to the current 
problem.  While this provision does not establish service 
connection for a combat veteran, it relaxes the evidentiary 
requirements for determining what happened in service.  The 
veteran must then generally support a well-grounded claim 
with medical evidence showing a nexus between a current 
disability and service.  

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about any additional medical 
care providers (VA and/or private) who 
have treated him for bilateral glaucoma 
since separation from service in October 
1954.  The RO should obtain copies of 
these records.

2.  The RO should obtain copies of any 
SSA disability determination letter(s) 
dated since October 1988, pertinent to 
the veteran's claim for Social Security 
disability benefits, along with copies of 
all medical records relied upon in 
reaching both the initial and any 
subsequent determination(s).  

3.  The veteran also should be afforded a 
VA ophthalmologic examination to 
determine the nature, date of onset, and 
likely etiology of bilateral glaucoma.  
All indicated tests and studies should be 
performed, and 


the claims folder must be made available 
to the examiner for use in the study of 
the case.  The examiner is to 
specifically review the veteran's early 
post-service medical records, dated from 
1957, as well as the August 1998 and 
August 1999 medical statements of Dr. 
Black, and determine: the probable 
likelihood that bilateral glaucoma is due 
to service.  

4.  Following completion of the 
foregoing, the RO should complete any 
other additional development deemed 
necessary.  

The RO should re-adjudicate the claim on 
the merits, to include consideration of 
the evidence received or submitted since 
the March 2000 SSOC and 38 U.S.C. 
§ 1154(b) (1999).  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 


